Citation Nr: 1429570	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  07-10 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from May 1979 to November 1983 and from May 1986 to June 1993. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia. 

In September 2011 and September 2013, this case was remanded for further development and to afford the Veteran a VA examination.  The Veteran failed to appear for her VA examination in January 2014.  

In light of Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board has re-phrased the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


FINDINGS OF FACT

1.  The Veteran failed to report, without good cause, for a January 2014 VA examination that was scheduled in conjunction with her claim for PTSD. 

2.  Although the Veteran is currently diagnosed with PTSD, there is no competent medical evidence linking her PTSD to her active military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.310, 3.655 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via letters sent to the Veteran in September 2011 and November 2013.

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment and VA medical records.  The Veteran was afforded a VA examination in January 2009 and January 2014.  The Veteran failed to appear for and did not attempt to reschedule the January 2014 examination.  The RO contacted the Veteran and issued a Supplemental Statement of the Case (SSOC) in February 2014, which noted that the Veteran failed to appear for her examination.  In April 2014, the Veteran's representative indicated that the Veteran did not have any other evidence to submit and asked that her claim be forwarded to the Board for consideration.  The "duty to assist is not a one-way street" and the Veteran is obligated to cooperate in the development of her pending claim. Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, the Board has complied with its duty to assist and must decide the service connection claim based on the evidence of record.  38 C.F.R. § 3.655(b).

The Board finds that VA has substantially complied with its duty to assist and the Veteran is not prejudiced by a decision on her claim at this time. 

II.  Service Connection 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence shows that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304(f).  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, the evidentiary standard for establishing the required in-service stressor if the stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity.  As the Veteran does not assert that she experienced a stressor related to fear of hostile military or terrorist activity, these amendments are not applicable to this case.

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(5).  The Veteran received adequate notice regarding a PTSD claim based on in-service personal assault in November 2013.  

III.  PTSD Claim

The Veteran contends that she has PTSD that is related to several in-service incidents.  First, the Veteran reported that she had to leave her young daughter with her housekeeper without notice to report to duty in Panama.  Second, the Veteran reported that she was ordered to work outside of her military occupational specialty as a medic in December 1989 in Panama.  The Veteran reported that she was traumatized by seeing severely injured individuals and the bodies of soldiers and civilians, including seeing the body of a school teacher and the car that a soldier was killed in.  Third, the Veteran reported that she had to leave her daughter with her husband while she was deployed for Operation Desert Storm.  The Veteran reported she was helpless while her husband spent the money she sent to take care of her daughter on drugs and that her daughter ended up in a foster home.  Fourth, the Veteran reported that she had an affair with her Battalion Sergeant Major prior to her discharge.  She also reported that she was constantly harassed in service.

The Board notes that the Veteran was diagnosed with PTSD and bipolar disorder during her January 2009 VA examination.  Therefore, to establish service connection, the Board must determine whether there is credible supporting evidence that a claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  

The Veteran did not serve in combat and her claimed stressors do not relate to fear of hostile military or terrorist activity.  Therefore, the in-service stressors noted above must be corroborated in order to serve as the basis for a valid diagnosis of PTSD for VA compensation purposes.  For the Veteran's claims based on having an affair and being harassed in service, the Board notes that the Veteran did not provide details about specific incidents that may be corroborated.   

The Board therefore looks to the Veteran's service treatment records (STR's) to determine whether any of the stressors may be verified.  STR's note the Veteran received marriage counseling in January and March 1989.  In November 1990, the Veteran complained of work stressors with her supervisor and residual sleep disturbance secondary to the Panama invasion.  Notes indicate that the Veteran worked as a letter bearer and that she encountered many severely injured civilians.  Notes indicate that the Veteran was referred for "follow up to PTSD."  

In December 1990, the Veteran complained of intrusive thoughts, personality changes, and insomnia following service in Panama.  Notes indicate that the Veteran witnessed multiple civilian casualties.  The Veteran was given a provisional diagnosis of PTSD.  The following day, the Veteran was admitted for further evaluation.  The Veteran was given a provisional diagnosis of stress reaction and adjustment disorder.  The Veteran was discharged two days later.  Her final diagnosis was adjustment disorder with mixed emotional features.  

In March 1991, the Veteran complained that she was having family problems and that her unit would not give her leave to attend to these problems.  The Veteran reported that she would attempt suicide to "get out of here."  The Veteran was diagnosed with malingering.

In April 1991, the Veteran reported having trouble sleeping because of family problems.  The doctor noted no medical intervention was needed, but recommended that the Veteran seek social work or chaplain help.

The Veteran also submitted a buddy statement from V.W., who served with the Veteran.  V.W. reported that the Veteran had a long history of domestic violence from two husbands and other relationships.  V.W. reported that during the Veteran's going away party, the Veteran was attacked by her husband and that V.W. had to contact the police.  V.W. also reported that the Veteran's daughter had a very hard time dealing with becoming a ward of the State because of her father's drug problems.  V.W. reported that the Veteran had to help out in the emergency room in Panama, although she was a clerk, and that she saw a lot of blood and people dying.  

Based on the Veteran's service treatment records and the buddy statement from V.W., the Board finds that the Veteran has corroborated in-service stressors.  Next, the Board determines whether the record contains a link, established by medical evidence, between current symptomatology and an in-service stressor.  

Post-service VA treatment records dated November 2002 note that the Veteran has possible PTSD from her service in Panama.  Aside from this notation, the Veteran's post-service treatment records contain PTSD diagnoses based on the Veteran's reported history of PTSD.  These records do not address the Veteran's in-service stressors or offer any opinions on the etiology of her PTSD.

In January 2009, the Veteran presented for a VA examination.  The Veteran reported that prior to service; she was physically abused by her father, she ran away from home and was placed in a foster home, she spent a lot of time in juvenile hall, and she was sexually promiscuous.  The Veteran reported that she worked as a prostitute and was raped numerous times prior to service.  The Veteran reported working in an emergency room in Panama and seeing many dead and wounded civilians.  The Veteran also reported that "I was sexually harassed all the time from the day I walked in."  However, the Veteran did not want to talk about her sexual trauma.  

The examiner diagnosed the Veteran with PTSD; bipolar disorder most recent episode depressed; polysubstance dependence in remission; and borderline personality disorder.  The examiner noted that the Veteran's PTSD by history and by her own report is likely due to multiple sexual traumas that began occurring when she was a child and continued into adolescence and early adulthood.  

The January 2009 VA examiner offered the only opinion of record on the etiology of the Veteran's PTSD, which found that the Veteran's PTSD was likely due to multiple sexual traumas prior to service.  While the Veteran argued in her August 2009 Substantive Appeal that her PTSD was aggravated by her service, she did not report for her January 2014 VA examination.  Therefore, based on the evidence of record, the Board finds that the evidence of record does contain medical evidence that the Veteran's PTSD was caused or aggravated by her in-service stressors.  

The Board acknowledges the Veteran's contention that her PTSD was aggravated by service.  The Veteran is competent to report symptoms such as nightmares and trouble sleeping; however, the Veteran has not been shown to have the expertise to offer an opinion related to the etiology or aggravation of her PTSD.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that the Veteran is not competent to determine whether her current PTSD is related to or aggravated by service, especially given the Veteran's pre-service and post-service history.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Based on the evidence of record, the weight of the competent and credible evidence weighs against the claim.  Therefore, the Board finds that a preponderance of the evidence is against the Veteran's PTSD claim and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


